Case 2:19-cv-16578-KM-JBC Document 32 Filed 06/11/20 Page 1 of 1 PageID: 626



Brendan Judge, Esq.
CONNELL FOLEY LLP
One Newark Center, 1085 Raymond Blvd., 19th Floor
Newark, New Jersey 07102
973.436.5800
Cell: 908-216-6623
Fax: 973.436.5801
Attorneys for Respondent/Appellant,
G&S Solar Installers LLC

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

ZHEJIANG TOPOINT PHOTOVOLTAIC                            Docket No.: 19-cv-16578 (KM)(JBC)
CO., LTD.,

                          Petitioner,                             NOTICE OF APPEAL

            -against-

G&S SOLAR INSTALLERS LLC,

                          Respondent.


            Notice is hereby given that Respondent, G&S Solar Installers LLC, hereby appeals to the

United States Court of Appeals for the Third Circuit from the Judgment and Order entered in this

action on the 15th day of May 2020 granting Petitioner’s Motion to Confirm the Arbitration

Award and denying Respondent’s Motion to Vacate the Arbitration Award.

                                                       CONNELL FOLEY LLP
                                                       Attorneys for Respondent,
                                                       G&S Solar Installers LLC


Dated: June 11, 2020                                   ______/s/Brendan Judge________
                                                             Brendan Judge




03254/120026

5457270-1
